Citation Nr: 1226116	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO. 08-34 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial disability evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD) prior to November 26, 2008 and in excess of 70 percent beginning on that date. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to June 1969 and was awarded the Vietnam Service Medal with four bronze stars, the Vietnam Campaign Medal and the Silver Star Medal.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the RO that granted service connection for PTSD and assigned an initial disability evaluation of 30 percent, effective on September 19, 2005.  

In a February 2011 decision, the Board increased the rating to 50 percent. This was implemented in a February 2011 rating decision when the RO assigned an effective date of January 10, 2007. 

In an April 2012 rating decision, the RO increased the rating to 70 percent, effective on November 26, 2008.  

Since the applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). 

The issue of a total rating based upon individual unemployability (TDIU) by reason of service-connected disability had been remanded by the Board in February 2011 for further development.  In the April 2012 rating decision, the RO granted a TDIU rating, effective on October 1, 2010. 

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records pertinent to the present appeal. These records were specifically listed as evidence considered by the RO in its March 2012 Supplemental Statement of the Case (SSOC) and therefore it is not prejudicial to the Veteran for the Board to consider these records. 

The Veteran testified at a hearing held at the RO in September 2010 before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file. 



FINDINGS OF FACT

1.  Beginning in August 2007, the service-connected PTSD is shown to have been productive of a disability picture that more nearly resembled that of occupational and social impairment with deficiencies in post areas such as work, family relations, judgment, thinking and mood. 

2.  For the period of the appeal beginning in August 2007, the service-connected PTSD is not shown to be productive of a disability picture that is manifested by total social and occupational impairment.   



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating of 70 percent for the service-connected PTSD beginning in August 2007 have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130 including Diagnostic Code 9411 (2011).

2.  The criteria for the assignment of a rating higher than 70 percent for the service-connected PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130 including Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

This appeal arises from disagreement with an initial evaluation following the grant of service connection. Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105. Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Where a claim has been substantiated after the enactment of VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Id. 

The Veteran originally received VCAA notice in November 2005. This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  

A follow up letter was issued in March 2006 provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473.  There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required with regard to the initial rating appeal. 

The duty to assist provisions of VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of recent VA examinations in November 2008 and March 2011.  

The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. 

The Veteran testified at a hearing in September 2010. The hearing focused on the elements necessary to substantiate his increased rating claim and, through his testimony and his representative's statements, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claim. See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

This case was remanded in February 2011 so that additional records could be obtained and the Veteran could undergo a VA examination. These actions were completed.  Thus, the Board is satisfied that there was substantial compliance with its remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  

Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).   


Increased Evaluation Claim 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2011). 

When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. 

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  

The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). 

The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA. 38 C.F.R. § 4.125. 

Prior to November 26, 2008, the service-connected PTSD was rated under Diagnostic Code 9411 as 50 percent disabling.  Then, effective on November 26, 2008, the rating was increased to 70 percent disabling.  Psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130. 

Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability. 38 C.F.R. § 3.102, Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam). 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual. 

Under the DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).


The Initial Period of the Appeal

The Veteran contends that, prior to November 26, 2008, his PTSD symptoms were more severe than reflected by a 50 percent evaluation.   

The Veteran receives regular mental health outpatient treatment at VA. 

A September 2005 VA treatment report noted that he had worked at the same chemical supply company for 32 years, had been married to his spouse for 34 years and described his marriage as "happy."  He had no record of psychiatric hospitalization.   He reported drinking six to eight beers a night. 

Upon examination, he was appropriately dressed, alert and oriented.  He was guarded and mildly agitated.  There was no evidence of a psychosis.  His insight and judgment were adequate.  He enjoyed hunting and fishing and was not a danger to himself or others. 

In November 2005, the Veteran complained of having jumpiness, sleep disturbance, night sweats, anxiousness, being easily startled, flashbacks and a depressed mood. At his appointment, his mood and affect were noted to be depressed and anxious, respectively. His medication dosage was increased. 

A January 2006 treatment report noted the Veteran's complaints of anger outbursts that were more controlled than previously.  He had not had any intense frustration or sweating and generally felt more relaxed. He avoided the triggers that caused him to be anger.  His mood was dysphoric, and he reported feeling anxious. He stated that his medication helped to a certain extent. 

In March 2006, the Veteran reported having difficulty sleeping, problems with anger, nightmares, and irritability.  His insight and judgment were intact. 

In May 2006, the Veteran underwent a VA examination and complained of hypervigilance, irritability, anger, sleep disturbance, nightmares, flashbacks, social avoidance, explosive outbursts of anger and alcohol consumption.  He reported working at the same company for over 30 years and functioning well in his job because he did not have to interact with people.  He reported having a "good" relationship with his wife and daughter, having several friends and enjoying hunting and fishing.  He denied suicidal ideation. 

Upon examination, the Veteran's thought processes were within normal limits.  The examiner found no evidence of delusions, but he did report occasionally hearing voices or noises.  He denied suicidal or homicidal ideation.  His hygiene was adequate.  He was alert, oriented, and there was no evidence of memory problems. His speech was within normal limits. There was no evidence of panic attacks. He was diagnosed with mild, chronic PTSD. His GAF score was 65. The examiner noted that his employment that involved making deliveries and allowed him to work alone contributed greatly to his ability to work consistently over the years. 

In September 2006, the veteran reported that his sleep disturbance, intrusive thoughts, irritability, problems concentrating, hypervigilance and exaggerated startle response had all decreased, but he had an increase in flashbacks and physiological reactivity.  In November 2006, he reported having less irritability after undergoing therapy.  A January 2007 treatment record noted that he had an altercation with a woman at a dance. 

In April 2007, the Veteran reported having increased anger, isolation, and emotional detachment.  His ability to work was noted to be impaired as the result of social avoidance. 

The Veteran underwent a second VA examination in June 2007 when he noted having good relationship with his wife and daughter, but they complained that he isolated himself.  He ate meals with his wife and grew a vegetable garden.  He ate at restaurants twice a month, but did not like to go to crowded places such as malls and movie theaters.  

The Veteran reported that his father visited him once a month and that his brother-in-law visited once a week.  He liked to fish alone and played golf about three years earlier, but no longer enjoyed the social interaction. He did not work directly with customers at his job.  

The Veteran worked part time, but was considering increasing his hours.  He reported drinking 10 to 12 beers most nights and stated that his medication helped him manage his anger and made him feel less depressed. The examiner noted that there had been no remission of symptoms since treatment began. 

Upon examination, the Veteran was noted to be oriented, cooperative and well groomed.  His mood was mildly depressed, and his affect was restricted. He denied suicidal ideation and was not psychotic.  

There was no evidence of delusions or a formal thought disorder. He complained of having nightmares, night sweats and difficulty sleeping, and being triggered by loud noises such as helicopters.  He was irritable and had flare ups of anger.  He reported difficulty concentrating and paying attention.  He had difficulty showing affection. 

His insight and judgment were noted to be adequate except for some lack of insight regarding his alcohol consumption. His GAF score was that of 65. The examiner found that the Veteran's alcohol abuse was not caused by his PTSD. 

Significantly, an August 2007 treatment report noted a diagnosis of depressive disorder and alcohol dependence secondary to PTSD.  The Veteran was noted to have been experiencing increased problems with his PTSD.  He reported getting angry around people and isolating himself more.  

In June 2008,  the Veteran's affect was noted to be appropriate to his mood.  His responses were appropriate, coherent and goal directed.  His insight and judgment were intact. 

In an August 2008 treatment report, the Veteran was assigned a GAF score of 45. He reported hypervigilance, sleep disturbance, panic attacks, excessive worry, anger, irritability and social isolation. He reported changing  his job from sales to warehouse work in order to avoid interacting with others.  

In his January 2007 Notice of Disagreement, the Veteran reported having daily nightmares and flashbacks and being no longer able to function socially, industrially and emotionally.  He asserted that his condition had worsened to the point where he was no longer able to work.  He reported having sleep disturbance, irritability, anger, hypervigilance, and social avoidance.  He added that he had not worked effectively since 1999. 

In July 2008, the Veteran's wife wrote in a statement that his hygiene had deteriorated over the past few years (i.e. he "went from a neat well-groomed man to one who really did not care how he looked").  She stated that he stopped socializing, avoided crowds and showed decreased enjoyment in things he previously enjoyed.  

In a July 2008 statement, the Veteran's son-in-law noted that the Veteran had become reclusive and sat with his back to the corner to feel safe. 

In a July 2008 statement, the Veteran stated that he had difficulty with sleep, anger, and socializing and that this impaired his ability to work. He reported not being able to function around others due to anxiety and stress. 

Considering the evidence for the initial period of the appeal, the Board finds that the service-connected PTSD did more closely approximate the criteria for a 70 percent evaluation beginning in August 2007.  His symptoms were noted to be predominately sleep disturbance, hypervigilance, anxiety, nightmares, flashbacks, irritability and problems with anger. 

Significantly, after the Veteran was assigned a GAF score 65 (indicating mild symptoms) in the VA examination in June 2007, he reported having increased social and industrial impairment in August 2007.  He was subsequent assigned a GAF score of 45 (indicating serious symptoms) in August 2008. 

In reviewing the evidence, including the credible lay testimony provided by the Veteran and his wife, the Board finds that the overall disability picture for the service-connected PTSD did more closely approximate the criteria for a 70 percent rating beginning in August 2007.  38 C.F.R. § 4.7. 

Hence, in resolving all reasonable doubt in the Veteran's favor, an increased rating of 70 percent for the service-connected PTSD is warranted on that time.  See 38 U.S.C.A.§ 5107(b); Gilbert, 1 Vet. App. at 54-56. 

To the extent that the Veteran's symptoms from PTSD are now deemed to have met the criteria for a higher rating in August 2007, a staged rating is indicted.  Fenderson, 12 Vet. App. at 125-26. 


The Period after August 2007 

The Veteran underwent a third VA examination in November 2008 and reported having had no psychiatric hospitalizations but participated in outpatient mental health treatment.  He took medication and reported decreasing his alcohol intake to two to three beers per day.  He described his sleep disturbance; he was able to fall asleep, but woke during the night and was unable to return to sleep.  He had nightmares every night and daytime fatigue due to poor sleep.  He had flashbacks and an extreme startle response, especially to helicopters.  He avoided discussing his stressors except when speaking with his health care providers and avoided television coverage of Vietnam and the wars in Iraq and Afghanistan. 

The Veteran was noted to have survivor guilt. He reported that his concentration was impaired and that he had problems showing affection to his wife and daughter. He believed that he had become less irritable because he lost his temper less frequently. He noted that it was harder for him to work because he had less patience with customers and co-workers. He avoided going out in public and did not like crowds.

Upon examination, the Veteran was noted to be appropriately dressed and groomed. He interacted well with the examiner, including having spontaneous conversation. His eye contact was generally good.  His speech pattern was within normal limits. His affect was stable, but with moderately decreased range and intensity.  He described vague suicidal ideation but denied a plan or intent to harm himself.  He had episodes of road rage. He denied hallucinations and the examiner found that he was not delusional. 

The examiner found that there was no cognitive or intellectual decline and that the Veteran's judgment and insight were adequate.  The examiner assigned a GAF score of 50.  It was noted that moving to a part time job helped the Veteran become less irritable because he could avoid interacting with people.  His overall social and occupational impairment was noted to be moderate. 

In April 2009, the Veteran reported attending a reunion of his unit and feeling sad to be there.  He took a friend with him, but still felt isolated.  

The Veteran reported that his relationship with his wife was more strained.  He continued to experience sleep disturbance.  He was irritated easily.  He avoided people.  His mood was depressed and his affect was blunted or flat.  His insight and judgment were adequate. He denied suicidal ideation, but stated that, at times, he thought: "what [was] the point of going on?"  He felt emotionally numb.

In June 2009, the Veteran reported feeling frustrated, anxious and angry.  He avoided people and preferred to be alone.  He denied suicidal ideation.  He was not psychotic.  He reported daily panic attacks.  His insight and judgment were within normal limits. 

In October 2009, the Veteran reported that he continued to withdraw from social interaction and mostly stayed at home. He continued to have sleep problems and was hypervigilant.  

The Veteran was angry with his wife a lot, but emphasized that he never became physical with her or anyone else.  His mood was depressed and irritable.  His affect was appropriate to his mood.  He denied suicidal and homicidal ideation.  His insight and judgment were intact. His GAF score was 45. 

A March 2010 treatment report showed complaints of anger, irritability, and sleep disturbance. The Veteran reported swimming at his local YMCA. His judgment and insight were intact. His GAF score was 50. 

In June 2010, the Veteran reported having nightmares. He was getting better at controlling his anger and isolated himself to avoid becoming upset.  He had been spending more time with his wife, but continued to have poor sleep.  At his appointment, his speech was within normal limits. He denied suicidal and homicidal ideation.  His insight and judgment were intact.  His GAF score was 56. 

In October 2010, the Veteran reported having nightmares about two to three times per week.  He preferred to be alone and did not like crowds.  He had frequent thoughts about his stressor.  He denied suicidal ideation and did not feel depressed at his appointment.  His mood was fair. 

In December 2010, the Veteran's speech was within normal limits.  His affect was flat.  He was oriented and had normal hygiene and denied suicidal and homicidal ideation.  He reported being a football fan. 

In March 2011, the Veteran reported that his medication made him tired. At his appointment, he was noted to be alert and oriented, but his mood was depressed.  He took medication to help him sleep and denied suicidal ideation.  He was diagnosed with depressive disorder.  

In March 2011, the Veteran underwent another VA examination and reported having no history of hospitalization for a mental disorder.  He reported feeling more nervous and continued to have disturbed sleep in that he was able to fall asleep but woke up after 2 hours and had difficulty falling back asleep.  He had nightmares every night and daytime fatigue.  He had flashbacks and was startled by loud noises, especially those from helicopters.  He avoided talking about his stressor and did not watch television coverage of Vietnam or the current wars in Iraq and Afghanistan. 

He reported that his ability to concentrate varied.  He had survivor guilt and was better able to cope with outbursts of anger by walking away from a stressful situation and giving himself a "time out."   He reported an increase in outbursts towards his wife and daughter, but still described their relationship as positive. 

The examiner noted that at the previous VA examination in November 2008, he had been employed part time for a custodial supply company.  The Veteran stated that it was getting more difficult for him to interact with people in that he would rather be alone.  He was increasingly intolerant of being out in public and only did so when necessary.  However, he went camping with friends and occasionally fished. 

Upon examination, the Veteran was appropriately dressed and groomed, was alert and oriented, and was able to relate to the examiner by responding to questions and engaging in appropriate spontaneous conversation.  

The examiner noted that the Veteran was "very pleasant to interact with" and fully cooperative.  He made good eye contact.  His speech and thought processes were within normal limits.  His affect was stable but reflected "at least a moderate decrease" in range and intensity.  He denied hallucinations, and no delusional material was observed.  He had no obsessive-compulsive tendencies or panic attack symptoms.  He denied homicidal ideation.  He reported having periodic suicidal ideation, but never intent because of concern for his family.  However, he stated that there were times when he would not care if he went to bed one night and did not wake up.  

The examiner found that there had been no appreciable remission of PTSD symptoms since his previous examination.  He demonstrated more anxiety that manifested as increased withdrawal from the general public and psychomotor agitation such as frequent tapping of feet and shifting in his chair during the examination.  He had continued sleep problems, nightmares that were both real and symbolic, flashbacks, extreme startle reflex, concentration problems, avoidance behavior and irritability.  

The examiner found no evidence of cognitive or intellectual decline.  His judgment and insight were adequate.  His GAF score was 45. The examiner stated that the Veteran was unemployable, even on a part time basis. 

In May 2011, the Veteran reported increased irritability, but denied suicidal and homicidal ideation. 

In December 2011, the Veteran reported his sleep disturbance to his new therapist. He stated that he woke up every hour and a half.  He had flashbacks and survivor guilt.  He remained in contact with members of his unit.  

Upon examination, the Veteran was noted to be alert and oriented.  His mood was anxious and depressed.  His affect was flat.  His dress, grooming, and hygiene were all adequate.  His thought process was normal.  He denied suicidal and homicidal ideation.  His GAF score was 45. 

In December 2011, the Veteran complained that his medication made him tired, so he only took it when he needed help controlling his irritability. He complained of irritability, hypervigilance, an easy startle response, and nightmares three times per week.  He denied recent flashbacks, felt depressed at times and reported having anhedonia (the inability to experience pleasure).  He had survivor guilt and poor sleep.  He isolated himself from his wife, but stated that he had a positive relationship with both her and their daughter.  

Upon examination, the Veteran was noted to be alert and oriented.  His speech and thought processes were within normal limits.  He denied suicidal and homicidal ideation.  There was no evidence of mania or psychosis.  He denied hallucinations, and no delusions were observed by the examiner. His judgment and insight were fair. 

In January 2012, the Veteran noted that his medication made him tired.  He felt depressed and isolated himself.  He denied suicidal and homicidal ideation.  He slept for five to six hours each night and reported having nightmares and recurrent intrusive thoughts.  He noted that he saw his father often and that his sister lived with him.  

Upon examination, the Veteran was dressed appropriately with good hygiene. His eye contact was good. His mood was depressed, and his affect was blunted. His speech and thought content were within normal limits. His insight was good. 

In February 2012, the Veteran stated that, since starting Wellbutrin, he became angry for no reason. He reported feeling a constant, low grade depression and having poor energy and feelings of hopelessness or helplessness at times. 

The Veteran had poor sleep and nightmares every night. He denied having suicidal and homicidal ideation.  Upon examination, his mood was depressed, and his affect was blunted. His speech and thought content were within normal limits. His insight was good. 

The Veteran and his wife also provided lay evidence in support of his claim.  At his September 2010 hearing, the Veteran credibly testified that he had problems sleeping, including having nightmares once or twice per week. He reported checking the windows and doors of his home before going to bed and sometimes in the middle of the night.  He stated that he had a few friends, and sometimes he went to the mountains or fishing with them, but that mostly he preferred to be alone. 

The Veteran's wife credibly testified that, even though the Veteran thought that his relationship with his daughter is positive, they did not talk very often.  When she visits them, the Veteran stayed alone in the basement and was hard to engage in conversation.  She testified that they no longer have friends and that the Veteran does not like to go anywhere and preferred to stay in the basement. She stated that they communicated poorly and that he had a short temper. 

Although the medical and lay evidence shows that the Veteran has significant impairment from his PTSD symptoms, his service-connected disability picture does not satisfy the criteria for the assignment of a 100 percent evaluation. 

At no point during the period beginning in November 2008, has he had abnormal thought processes.  In fact, they were consistently within normal limits.  His health care providers denied the presence of delusions, and the Veteran consistently denied hallucinations. 

He displayed psychomotor agitation at his March 2011 VA examination, but no inappropriate behavior.  He has consistently been found to be capable of performing his activities of daily living independently and has not significantly neglected his personal hygiene. At no point during the appeal period has he been disoriented as to time or place.  He was found to have problems with concentration but there was no evidence of memory loss. 

The Veteran reported having some suicidal ideation, but denied having intent or a plan to harm himself or being a danger to himself or others at any point during the appeal period.  

The Veteran's assigned GAF scores have ranged from 45 (indicating serious symptoms), to 56 (indicating moderate symptoms).  Although at times serious symptoms were noted, the Board finds that for this period, his symptoms as described by his health care providers do not warrant the assignment of a rating higher than 70 percent. 

In March 2011, he was found to be unemployable and was subsequently assigned a TDIU rating.  However, the evidence of record does not reflect total social or occupational impairment as required by the provisions of Diagnostic Code 9411.  

The Veteran has been married for over 30 years and, despite the stress his PTSD symptoms placed on his marriage, described his relationship with his wife as positive.  He had a few friends and occasionally engages in activities such as camping and fishing.  This does not demonstrate total social impairment.  Moreover, he has reported being able to work with some difficulty during the period prior to the assignment of the TDIU rating.  

In reviewing the evidence, the Board finds that the overall disability picture for the service-connected PTSD does not warrant the assignment of a rating higher than 70 percent.  38 C.F.R. § 4.7. 

The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. The Veteran's symptoms due to the service-connected PTSD do not meet the criteria for a higher rating at any time, so the Board may not further stage his rating. Fenderson, 12 Vet. App. at 125-26. 

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. 

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described, the manifestations of the service-connected PTSD are contemplated by the schedular criteria; no examiner has reported an exceptional disability picture with symptoms not accounted for by criteria in the rating schedule.  

Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order. 



ORDER

An initial disability evaluation of 70 percent for the service-connected PTSD beginning in August 2007 is granted, subject to the regulations controlling disbursement of VA monetary benefits.  

An increased, evaluation in excess of 70 percent for the service-connected PTSD beginning on is denied. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  

Department of Veterans Affairs


